The opinion of the court was delivered by
Brewer, J.:
The principal question in this case is, as to the title of the plaintiff in error to certain lands in the Osage Ceded Tract. This question having been recently decided by *514the supreme court of the United States, (the court of last resort upon this question,) adversely to the plaintiff in error, it is sufficient for us to direct an affirmance of the judgment below in accordance with the conclusion reached by that court. Judgment affirmed.
All the Justices concurring.